

113 S2979 IS: To extend eligibility for hospital care, medical services, and nursing home and domiciliary care for certain veterans who served in a theater of combat operations.
U.S. Senate
2014-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2979IN THE SENATE OF THE UNITED STATESDecember 4, 2014Mr. Walsh (for himself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo extend eligibility for hospital care, medical services, and nursing home and domiciliary care
			 for certain veterans who served in a theater of combat operations.1.Extension of eligibility for hospital care, medical services, and nursing home and domiciliary care
			 for certain
			 veterans who served in a theater of
			 combat operationsSection 1710(e)(3)(A) of title 38, United States Code, is amended by striking period of five years and inserting period of 10 years.